
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 324
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To establish the Santa Cruz Valley National
		  Heritage Area, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Santa Cruz Valley National Heritage Area
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Designation of Santa Cruz Valley National Heritage
				Area.
					Sec. 5. Management plan.
					Sec. 6. Evaluation; report.
					Sec. 7. Local coordinating entity.
					Sec. 8. Relationship to other Federal agencies.
					Sec. 9. Private property and regulatory
				protections.
					Sec. 10. Authorization of appropriations.
					Sec. 11. Use of Federal funds from other sources.
					Sec. 12. Sunset for grants and other assistance.
					Sec. 13. Border security.
				
			2.PurposesThe purposes of this Act include—
			(1)to establish the
			 Santa Cruz Valley National Heritage Area in the State of Arizona;
			(2)to implement the
			 recommendations of the Alternative Concepts for Commemorating Spanish
			 Colonization study completed by the National Park Service in 1991, and
			 the Feasibility Study for the Santa Cruz Valley National Heritage
			 Area prepared by the Center for Desert Archaeology in July 2005;
			(3)to provide a
			 management framework to foster a close working relationship with all levels of
			 government, the private sector, and the local communities in the region and to
			 conserve the region’s heritage while continuing to pursue compatible economic
			 opportunities;
			(4)to assist
			 communities, organizations, and citizens in the State of Arizona in
			 identifying, preserving, interpreting, and developing the historical, cultural,
			 scenic, and natural resources of the region for the educational and
			 inspirational benefit of current and future generations; and
			(5)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within the National Heritage Area.
			3.DefinitionsIn this Act:
			(1)National
			 heritage areaThe term National Heritage Area means
			 the Santa Cruz Valley National Heritage Area established in this Act.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Santa Cruz Valley Heritage Alliance, Inc., which is
			 hereby designated by Congress—
				(A)to develop, in
			 partnership with others, the management plan for the National Heritage Area;
			 and
				(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
				(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 to meet the goals of the National Heritage Area, in accordance with this
			 Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Designation of
			 Santa Cruz Valley National Heritage Area
			(a)EstablishmentThere
			 is hereby established the Santa Cruz Valley National Heritage Area.
			(b)Boundaries
				(1)In
			 generalThe National Heritage Area shall consist of portions of
			 the counties of Santa Cruz and Pima.
				(2)MapThe boundaries of the National Heritage
			 Area shall be as generally depicted on the map titled Santa Cruz Valley
			 National Heritage Area, and numbered T09/80,000, and dated November 13,
			 2007. The map shall be on file and available to the public in the appropriate
			 offices of the National Park Service and the local coordinating entity.
				5.Management
			 plan
			(a)RequirementsThe
			 management plan for the National Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
				(2)include a
			 description of actions and commitments that Federal, State, Tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
				(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
				(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
				(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
				(6)describe a program
			 for implementation for the management plan, including—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, Tribal, or local government agency, organization,
			 business, or individual;
					(7)include an
			 analysis of, and recommendations for, means by which Federal, State, Tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the National Heritage
			 Area) to further the purposes of this Act; and
				(8)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
					(b)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(c)Approval of
			 Management Plan
				(1)ReviewNot later than 180 days after receiving the
			 plan, the Secretary, in consultation with the Secretary of Homeland Security,
			 shall review and approve or disapprove the management plan for a National
			 Heritage Area on the basis of the criteria established under paragraph
			 (3).
				(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
				(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
					(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including Federal, State, Tribal, and local governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
					(B)the local
			 coordinating entity—
						(i)has
			 afforded adequate opportunity for public and Federal, State, Tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
						(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
						(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State, Tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local elements of the management plan; and
					(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, Tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
					(4)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
						(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this Act to
			 implement an amendment to the management plan until the Secretary approves the
			 amendment.
					(6)AuthoritiesThe
			 Secretary may—
					(A)provide technical
			 assistance under the authority of this Act for the development and
			 implementation of the management plan; and
					(B)enter into
			 cooperative agreements with interested parties to carry out this Act.
					6.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the National Heritage Area under this Act,
			 the Secretary shall—
				(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
					(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
					(2)analyze the
			 Federal, State, Tribal, and local, and private investments in the National
			 Heritage Area to determine the impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
				(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 a report to the Committee on Natural Resources of the United States House of
			 Representatives and the Committee on Energy and Natural Resources of the United
			 States Senate. The report shall include recommendations for the future role of
			 the National Park Service, if any, with respect to the National Heritage
			 Area.
			7.Local
			 coordinating entity
			(a)DutiesTo
			 further the purposes of the National Heritage Area, the Santa Cruz Valley
			 Heritage Alliance, Inc., as the local coordinating entity, shall—
				(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with this Act;
				(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this Act, specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
					(E)grants made to any
			 other entities during the fiscal year;
					(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this Act, all information pertaining to the expenditure of
			 the funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
				(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this Act to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and
			 compensate staff, including individuals with expertise in—
					(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
					(B)economic and
			 community development; and
					(C)heritage
			 planning;
					(4)obtain funds or
			 services from any source, including other Federal programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized under this Act to acquire any interest in real
			 property.
			8.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area;
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency; or
				(4)modifies, restricts, impedes, hinders, or
			 supplants any border enforcement or security authority, including drug
			 interdiction and illegal immigration control.
				9.Private property
			 and regulatory protections
			(a)ClarificationNothing in this Act—
				(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
				(2)requires any
			 property owner to permit public access (including access by Federal, State,
			 Tribal, or local agencies) to the property of the property owner, or to modify
			 public access or use of property of the property owner under any other Federal,
			 State, Tribal, or local law;
				(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, Tribal, or local agency, or conveys any land
			 use or other regulatory authority to any local coordinating entity, including
			 but not necessarily limited to development and management of energy, water, or
			 water-related infrastructure;
				(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
				(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
				(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
				(b)Private property
			 owner protection
				(1)No privately owned
			 property shall be preserved, conserved, or promoted by the management plan for
			 the National Heritage Area until the owner of that private property has been
			 notified in writing by the management entity and has given written consent for
			 such preservation, conservation, or promotion to the management entity.
				(2)Any owner of
			 private property included within the boundary of the National Heritage Area
			 shall have their property immediately removed from within the boundary by
			 submitting a written request to the management entity.
				10.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this Act not more than $1,000,000 for any fiscal
			 year. Funds so appropriated shall remain available until expended.
			(b)Limitation on
			 total amounts appropriatedNot more than $15,000,000 may be
			 appropriated to carry out this Act.
			(c)Cost-sharing
			 requirementThe Federal share of the total cost of any activity
			 under this Act shall be not more than 50 percent; the non-Federal contribution
			 may be in the form of in-kind contributions of goods or services fairly
			 valued.
			11.Use of Federal
			 funds from other sourcesNothing in this Act shall preclude the local
			 coordinating entity from using Federal funds available under other laws for the
			 purposes for which those funds were authorized.
		12.Sunset for
			 grants and other assistanceThe authority of the Secretary to provide
			 financial assistance under this Act terminates on the date that is 15 years
			 after the date of enactment of this Act.
		13.Border
			 securityNothing in this Act
			 may impede, prohibit, or restrict activities of the Secretary of Homeland
			 Security to achieve operational control (as defined under
			 Public Law
			 109–367) within the National Heritage Area.
		
	
		
			Passed the House of
			 Representatives September 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
